Citation Nr: 1236125	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-11 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left knee.

3.  Entitlement to an evaluation in excess of 10 percent for thoracolumbar spine strain with intervertebral disc syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for radiculopathy, left lower extremity, as secondary to thoracolumbar spine strain with intervertebral disc syndrome.

5.  Entitlement to an evaluation in excess of 10 percent for hemorrhoidectomy.

6.  Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for atrophy, left thigh, claimed to have been caused by surgical treatment provided by the Department of Veterans Affairs.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement in August 2009, and the RO issued a statement of the case dated in January 2010.  The Veteran filed a substantive appeal in March 2010.

After the January 2010 statement of the case, the Veteran submitted additional evidence accompanied by a waiver of initial RO review.  This evidence will be considered by the Board in reviewing the Veteran's claims.

The rating claims at issue in this case remain in controversy because the current evaluations are less than the maximum available benefits awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran has claimed that he suffered additional disability to his left thigh as a result of surgery performed on his service-connected left knee on February 26, 2001.  In February 2001, Veteran underwent arthroscopic lateral release of the left knee.  A VA fee basis examination dated in May 2001 indicated that the surgery yielded poor results with complications of continued swelling, atrophy, and weakness.  A May 2008 private physicians report indicated that the Veteran had obvious objective loss of muscle tissue and mass in the left thigh and quadriceps with severe atrophy, and that the Veteran had anatomical change due to the surgery.  

Under 38 U.S.C.A. § 1151, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent. Whether the proximate cause of a Veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 5103A(d)(1), (2).  Given the Veteran's allegations of additional disability to his left thigh due to VA treatment, a medical opinion should be obtained regarding whether improper care on the part of VA caused additional disability to his left thigh.

On the other hand, the Board notes that a claim for compensation under 38 U.S.C.A. § 1151 is akin to a claim for service connection.  This is because, if the § 1151 claim is eventually granted, the disability at issue is for all intents and purposes treated as though it is service connected.  In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Federal Circuit indicated that separate theories in support of a claim for benefits for a particular disability does not for jurisdictional purposes equate to separate claims for benefits for that disability. 

Thus, to the extent that the complaints regarding the Veteran's left thigh are residuals of his service-connected left knee disability, the Veteran is already  receiving compensation for such condition.  And in this regard, the Board notes that, if such is the case, the Veteran necessarily could not also receive additional compensation for the same disability under the alternative provisions of § 1151, since this would violate VA's anti-pyramiding regulation. 38 C.F.R. § 4.14.  The claim would be rendered moot, and the relief sought on appeal would have been accomplished without the need for action by the Board.  38 U.S.C.A. § 511, 7104, 7105; 38 C.F.R. § 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).

In this case, there is not enough information to determine whether the Veteran suffers additional disability or whether his complaints are related to residuals of his service-connected left knee disability.  As such, this matter must be remanded.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Next, the Board notes that the Veteran's most recent VA examinations for his service-connected knee, back, left lower extremity, and hemorrhoids disabilities are dated in May 2008 over four years ago.  And the Veteran has indicated in several statements since that time that his service-connected disabilities have worsened and that he should receive higher evaluations for these conditions.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In this regard, the Board notes that the Veteran's claims file contains what appears to be a VA examination report sheet dated February 8, 2011.  This report states that the Veteran is an employee of OKC VA Medical Center, but is otherwise blank.  A sheet detailing future C&P appointments indicates that the Veteran was scheduled for four examinations (joints, peripheral nerves, rectum and anus, and spine).  These examinations appear to have been  requested on February 7, 2011.  A review of the Veteran's claims file does not  indicate that such examinations were conducted and no supplemental statement of the case was subsequently issued.  Upon remand, it should be determined whether the Veteran was afforded these examinations and, if so, the reports should be associated with the Veteran's claims file.  

In connection with the requested VA examination, the Board notes that the Court, in Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011), recently held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  Upon remand, the examiner is asked to address these criteria regarding functional loss.

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA.  Updated records from VA dated since July 2010 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from the VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Determine whether the Veteran was afforded VA examinations that appear to have been requested on February 7, 2011 for joints, peripheral nerves, rectum and anus, and spine.  If so, associate the reports for these examinations with the Veteran's claims file.  

3.  Schedule the Veteran for an appropriate VA examination of his left thigh and knee.  The claims file and a copy of this Remand must be provided to the examiner.  In conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The examiner is asked to render medical opinions as to the following: 

(a)  Does the Veteran have a separate additional disability of the left thigh consisting of muscle loss and atrophy, that is not a residual of his service-connected left knee disability?  If so, please state the diagnosis or diagnoses.  If no separate additional disability of the left thigh is found, e.g. if all complaints are found to be residuals of the Veteran's service-connected left knee disability, the examiner should so state.

(b)  If additional disability of the left thigh is found (that is not a residual of the Veteran's service-connected left knee disability) is it at least as likely as not (a 50 percent or greater probability) that such disability was caused by the February 26, 2001 surgery to the Veteran's left knee and if so, is this additional disability the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination or an event not reasonably foreseeable.

In this regard, whether the cause of the Veteran's additional disability resulting from surgery was an event not reasonably foreseeable, is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseen or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered. The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

4.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected disabilities.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. All indicated studies should be performed.  

With respect to the Veteran's back and left lower extremity, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the back disability causes radiculopathy in either lower extremity and, if so, is this radiculopathy best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

With respect to the Veteran's service-connected knee disabilities, in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

If instability of the knees is shown, the examiner should indicate the degree of such instability in terms of whether it is slight, moderate, or severe as the case may be.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the knees and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

With respect to the Veteran's hemorrhoids disability, the examiner should state whether the Veteran's condition is productive of (i) mild or moderate haemorrhoids, (ii) large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or (iii) hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 

With respect to each disability, the examiner should  indicate the effect each of the disabilities have, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether each of the service-connected disabilities cause marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


